EXHIBIT NO. 10: ALCAN INC. PENSION PLAN FOR OFFICERS



[m09679f5alcanbcn.gif]

ALCAN INC.



ALCAN PENSION PLAN

FOR OFFICERS



 

 

 

Approved on 7 January 2003

with effect from 1 January 2003

 

--------------------------------------------------------------------------------

ARTICLE I: INTRODUCTION



1.01    This document sets out the terms of the Alcan Pension Plan for Officers
(Plan).

1.02    The Plan provides a pension based on your earnings in excess of the cap
on earnings set under your home country pension plan (HCPP).







1.03    The effective date of the Plan is 1 January 2003.



 

ARTICLE II: ELIGIBILITY



2.01     You participate in the Plan if you are an officer of Alcan Inc. and the
Personnel Committee of the Board of Alcan Inc. (PCOB) designates you a
participant.







2.02     Your participation in the Plan begins on the first day of the month and
year determined by the PCOB and ends on the last day of the month and year
determined by the PCOB or if occurring before, on the last day of the month
following either your death, retirement or termination of employment.





 

ARTICLE III: PENSION CALCULATION



3.01     The pension formula set out below is the basis on which your pension
payable under the Plan is calculated. It takes into account the following three
elements:





 * your pensionable earnings which are your basic salary plus guideline
   Executive Performance Award (EPA) subject to a maximum fixed from time to
   time by the PCOB;





 * your highest average earnings (HAE) which is the annual average of your 60
   highest consecutive months of pensionable earnings as defined above in excess
   of your highest average earnings for the purpose of your HCPP. Your HAE is
   determined as of the date that your participation in the Plan ends in
   accordance with section 2.02;



 * your years (including fractional years) of participation in the Plan;





3.02     The pension formula is the following:





3% x HAE x years of participation up to 10



plus



2% x HAE x years of participation between 10 and 20



equals



your annual pension (max. 50% of HAE).

2

--------------------------------------------------------------------------------

 



3.03    Your annual pension calculated in accordance with the pension formula in
section 3.02 is reduced by 10% for each year that your years of service with the
Alcan group of companies is less than ten at your retirement, termination or
death.





The PCOB may, in its sole discretion, waive in whole or in part the reduction
contemplated by this section.

 

ARTICLE IV: PENSION PAYMENT



4.01     If you retire or terminate employment on or after age 60 and with ten
years or more of service with the Alcan group of companies, your annual pension
is calculated according to the provisions of Article III and is payable from the
first day of the month next following in equal monthly installments during your
lifetime with the last payment due on the first day of the month of your death.





4.02     If you retire or terminate employment before age 60 or with less than
ten years of service with the Alcan group of companies, your annual pension is
calculated according to the provisions of Article III and is payable from the
first day of the month next following your attainment of age 65 in equal monthly
installments during your lifetime with the last payment due on the first day of
the month of your death.





At your request, payment of your pension shall be made to begin on the same date
as your HCPP pension in which case the amount of the monthly payments shall be
adjusted based on an actuarially determined equivalent stream of payments.





4.03     If you die before payment of your pension begins, the actuarial value
of your pension entitlement shall be paid to the beneficiary designated by you
for the purpose of the Plan or where there is no such beneficiary, to your
beneficiary designated under your HCPP or where there is no such beneficiary, to
the legal representative of your estate.







4.04      At your request, payment of your pension shall be made to correspond
to one of the optional forms elected by you for payment of your HCPP pension in
which case the amount of the monthly payments shall be adjusted based on an
actuarially determined equivalent stream of payments.







4.05      Your pension under the Plan shall be calculated and paid in United
States dollars and at your request shall be paid in the currency of your HCPP
converted at the rate of exchange prevailing at determination of the pension.







4.06      Any request made by you pursuant to either section 4.02, 4.04 or 4.05
shall be irrevocable.





 

ARTICLE V: OTHER PROVISIONS



5.01     The Plan may be amended or terminated at any time by the PCOB provided
that such amendment or termination shall not reduce any rights which you have
acquired prior to the amendment or termination date. Your acquired rights shall
be determined on the basis of your years of participation and your earnings at
that date.

3

--------------------------------------------------------------------------------





5.02      Unless otherwise determined by the PCOB, the Plan shall remain an
unfunded obligation of Alcan Inc. or of any Alcan Group Company and all pensions
payable under the Plan represent merely unfunded, unsecured promises of Alcan
Inc. or any Alcan Group Company to pay or cause to be paid a sum of money in the
future. No funds will be contributed by any person to a third party or otherwise
set aside to secure pensions under the Plan.







5.03      The administration of the Plan shall be managed jointly by Alcan's
Human Resources (Executive Compensation) Department and Alcan Adminco (2000)
Inc. Any question arising in the administration of the Plan or the construction
of any term of the Plan shall be resolved by the PCOB, in its sole discretion.







5.04      The administrators of the Plan shall keep accurate and detailed
records of participation in the Plan and upon request shall provide to a
participant a statement of benefits.







5.05      Nothing in the Plan shall be deemed to give a participant the right to
be retained in the service of any Alcan group company or to interfere with the
rights of any Alcan group company to terminate a participant's employment at any
time.







5.06      Unless otherwise determined by the PCOB, all pensions payable under
the Plan shall not be subject to any periodic or ad hoc increases according to
an index.







5.07      The Plan shall be governed by the laws of the Province of Quebec and
the laws of Canada. If any part of the Plan is determined to be void or
unenforceable, the validity and enforceability of remaining parts of the Plan
shall not be affected as a consequence.





4